Citation Nr: 1104510	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-06 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical 
muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend 


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1980 to October 1985.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Atlanta, Georgia Department of Veterans Affairs 
(VA) Regional Office (RO) which continued a 20 percent rating for 
the Veteran's service-connected cervical spine disability.  In 
September 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with the 
claims file.  Notably, the claims file is now under the 
jurisdiction of the Chicago RO.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

At the September 2010 Travel Board hearing, the Veteran testified 
that his service-connected cervical spine disability had 
increased in severity.  Specifically, he testified to having 
great difficulty with turning his head as well as shaking his 
head up and down.  As his last VA examination was in May 2006, 
and in light of the allegation of an increase in severity of this 
disability, a contemporaneous examination is necessary.  
38 C.F.R. § 3.327(a) (2010).  A review of the claims file shows 
that the Veteran was scheduled for an examination in October 
2010; a copy of that report is not of record and must be 
associated with the claims file.    Additionally, at the hearing, 
the Veteran testified that he receives VA treatment for his 
cervical spine disability.  The most recent VA treatment records 
that have been associated with the claims file are from November 
2007.  Hence, updated VA treatment records should be obtained and 
associated with the claims file.

Notably, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is hereby advised that controlling law 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. 
§ 3.655.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a request 
for total disability rating based on  individual unemployability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id. 
at 453-54. 

Here, the Board notes the Veteran's statements and testimony 
regarding the impact of his cervical spine disability on his 
ability to work raises an inferred claim for  TDIU.  As the RO 
has not developed or adjudicated the matter of whether the 
Veteran is entitled to TDIU, under Rice, the Board will also 
remand for such action.  The Veteran's service-connected 
disabilities, employment history,  educational and vocational 
attainment, and all other factors having a bearing on the matter 
must be considered.

Accordingly, the case is REMANDED for the following:

1.	The RO/AMC should secure for association 
with the claims file the complete clinical 
records (those not already in the file) of 
all VA treatment the Veteran received for 
cervical spine disability since November 
2007.

2.	The RO/AMC should provide the Veteran with 
a TDIU application form for his 
completion, and send him a proper notice 
letter notifying him and his 
representative of what is necessary to 
substantiate a claim for TDIU.  The 
Veteran and his representative should have 
opportunity to respond. 

3.	 The RO/AMC should obtain a copy of the 
October 2010 VA examination report.  If 
such is adequate for rating purposes for 
this appeal, the RO/AMC should ensure that 
proper adjudicative action has been 
completed.  If the October 2010 VA 
examination was not completed or is 
otherwise inadequate, the RO/AMC should 
then arrange for a VA orthopedic 
examination of the Veteran to determine 
the current severity of his service 
connected cervical spine disability.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be completed; the studies must 
specifically include cervical spine ranges 
of motion and the examiner must comment as 
to whether or not cervical spine ankylosis 
is found.  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the cervical 
spine disability should be described in 
detail.  The examiner must specifically 
comment regarding the presence, nature, 
and severity of any additional 
neurological symptoms, and also whether 
the disability has been manifested by 
incapacitating episodes (i.e., periods of 
bedrest prescribed by a physician), and if 
so their duration (in terms of weeks in 
the past year).  The examiner should 
explain the rationale for all opinions 
given.

4.	The RO/AMC should then readjudicate this 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found).  If the benefit 
sought remains denied, the Veteran should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

5.	The RO/AMC should also adjudicate the 
matter of the Veteran's entitlement to a 
TDIU rating (after all development is 
complete to include arranging for a VA 
examination, if necessary), as applicable.  
All appropriate appellate action should be 
accomplished.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


